IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

COREY BOONE,                           NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-1666

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/


Opinion filed December 4, 2017.

Petition for Writ of Certiorari—Original Jurisdiction.

Corey Boone, pro se, Petitioner.

Rana Wallace, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

B.L. THOMAS, C.J., and WETHERELL and WINSOR, JJ., CONCUR.